Bartley, J.,
announced the opinion of the court:
1. That the condition of an appeal bond, for the appeal of a suit in covenant, from the common pleas to the district court, in June, 1852, requiring the appellant to “pay the full amount of the condemnation in said district court, and costs, in case judgment shall be entered therein in favor of the appellee,” etc., although not literally in conformity to the statute, yet substantially covering the requisite stipulations, which in any event could have inured to the benefit of the appellee, is sufficient.
2. That the fourth section of the statute of March 9, ^lSSSj amending the practice• act, whereby authority was given to the appellate court, in case of a defective appeal bond, to order a new bond to be given, and also requiring exceptions to an appeal bond to be taken at the term of the court in which the appeal was entered, was not repealed by the act of March 12, 1845, to regulate the practice of judicial courts, but was made applicable to pro*473ceedings in the courts under the new constitution, by the sixth .■section of the amendatory act relating to the organization and the jtowers and duties of courts of justice, passed February 19, 1852. The opinion to this effect, expressed in the case of Hubble v. Renick, 1 Ohio St. 172, affirmed.
Judgment of the district court reversed and cause remanded.